                Case 20-31585 Document 54-1 Filed in TXSB on 03/27/20 Page 1 of 3
                                                Schedule 46
Item Number                       Description                                                            Cost

PECOS COUNTY
BLK 8 H&GN RY SURVEY           Tanks‐Storage
SEC 20 & 22                    2‐300 bbl steel                                                           $       11,000.00
                             1 SN‐02319 mfg 95 Challenger Steel                                          $       11,000.00
                             1 SN‐02320 mfg 95 Challenger Steel
                             1 Vertical Separator                                                        $        8,000.00
                               30" OD x 10' 125 psi
                               Dressed w/standard Operating controls

                             1 250 bbl open top fiberglass water tank                                    $        5,000.00

                             1 American 456 pumping unit                                                 $       11,000.00
                               456‐320‐120 SN‐t30F120‐44 4758 MFD 3‐28‐1980

                             3 25 KVA Transformer                                                        $       15,000.00
                               8 ft high game fence 1.42 miles with 2, 30‐cantelevered gates
                               installed in West Texas                                                   $      125,000.00
                             1 4x20 Perman mfg heater 1‐2" Daniel meter run SN‐A216‐607                  $        2,000.00

                             3    Meter base and disconnect                                              $        2,250.00
                             3    Siemans Control Panel and Stub pole                                    $        2,250.00
                             1    E42 Ajax Engine SN 69356                                               $       28,000.00
                             1    50 hp electric motor model #365TTD57086DV‐W                            $        6,500.00

                             1 6' x 24' API fiberglass gunbarrel                                         $       10,000.00
                               Serial # G9107‐17
                               Tenaris molded guide Rods 100 + 96 + 11 + 96 + 105 + 11 + 100 2           $       20,000.00
                               Endurance Lift Solutions

                          2252    13 3/8" 68# J‐55 BTC R‐3 casin (55 jts)                                $       67,560.00   $30/ft
                          2200    13 3/8" 48# J55 STC Casing                                             $       66,000.00   $30/jt
                          5000    8 5/8" 32# J‐55 LTC Casing                                             $       55,000.00   $11/ft
                         11100    5 1/2" 23 # L‐80 BTC Casing                                            $      122,100.00   $11/ft
                       4638.96    8 5/8" 32# J‐55 LTC Casing                                             $       57,987.00   $12/ft
                          2048    2 3/8" 4.7# L‐80 8rd Tubing                                            $        3,584.00   $1.30/ft
                        12,200    2 7/8" 6.5# L‐80 CS                                                    $       67,100.00   $5.25/ft
                          4,430   13 3/8" x 61# J55 Casing BTC                                           $      199,350.00   $45/ft

                             2 Mega Lined Pits, 660,000 bbls each                                        $ 255,000.00
                               TOTAL                                                                     $ 1,150,681.00

                                  Location caliche and preparation                                       $       85,000.00

                                  Lined frac pit 140,000 bbl Sec 20                                      $      125,000.00
                                  Lined frac pit 40,000 bbl sec 22                                       $       85,000.00
                                   Fencing and construction ‐ 5‐string & pole 15 miles install in West
                                  Texas and 9 single and double gates                                    $      255,000.00

                             3 Water Wells and Pumps with controllers in West Texas                      $      210,000.00
                               Magnum 35 kw diesel generator w/trailer‐ SN 1108059                       $       35,000.00
                               Magnum 35 kw diesel generator w/trailer‐ SN 1111935                       $       35,000.00
                               Magnum 35 kw diesel generator w/trailer‐ SN 1214849                       $       35,000.00

                                  Fencing 35 15' gates in West Texas install                             $      150,000.00
                                  Easement Fencing Section 19.5 installed                                $       45,000.00
                                  Drilling pad and reserve pit GS 2211HD, rat hole & conductor,
                                  casing to 2,000 ft depth                                               $      250,000.00
                                  Drilling pad and reserve pit GS 2021HA rat hole & conductor,
                                  casing to 2,000 ft depth                                               $      250,000.00
                                  Drilling pad and reserve pit GS 2022HA rat hole & conductor,
                                  casing to 2,000 ft depth                                               $      250,000.00
                                  Facility Pad at sec 22: 6.5 acres 6" caliche base                      $       35,000.00
                                  Garnet State #1 Mega Pad 10 acres with 6" caliche Base                 $       55,000.00




                                  Total 2                                                                $ 1,900,000.00

                                  Total                                                                  $ 3,050,681.00
               Case 20-31585 Document 54-1 Filed in TXSB on 03/27/20 Page 2 of 3

                                                                             Pearl Resources LLC
                                                                Oil Lease Property & Crude Petroleum in Tanks

                                                                                Owned Equipment
                               Make/Model                                                     Value                         Location       Loss Payee
3 Phase Separator ‐ SN‐U‐1032 CO‐157461 DT‐157461                                           $11,042             Brandenburg #1
Kimray Backpress ‐ Model ‐ 230‐SGT‐BP‐D/SN‐2130111192                                         $626              Brandenburg #1
Kimray Backpress ‐ Model ‐ 230‐SGT‐BP‐D/SN‐213010115                                          $626              Brandenburg #1
Dump Valve ‐ Model ‐250‐SMT‐PB‐PO‐D/SN‐2131491044                                            $1,514             Brandenburg #1
Dump Valve ‐ Model ‐250‐SMT‐PB‐PO‐D/SN‐2131491045                                            $1,514             Brandenburg #1
Pop off ‐ SN‐                                                                                 $450
Level Controllers                                                                             $625

2‐Phase Separator ‐ SN‐301V                                                                      $6,349         Brandenburg #1
2‐Phase Separator ‐ SN‐New                                                                       $8,500
Dump Valve Kimray ‐ Model ‐ 225‐ SOA‐D/SN‐2122781778                                              $650          Brandenburg #1
Kimray Backpress ‐ Model ‐ 230‐SGT‐BP‐D/SN‐2130781796                                             $626          Brandenburg #1
Kimray Backpress ‐ Model ‐ 230‐SGT‐BP‐D/SN‐2130040399                                             $626          Brandenburg #1
Pop off ‐ SN‐808407                                                                               $650

Heater F34118 4x20                                                                               $18,003        Brandenburg #1
Dump Valve ‐ 26SWA ‐ SN‐2131821082                                                                $234          Brandenburg #1
Dump Valve ‐ 26SWA ‐ SN‐2131821085                                                                $234          Brandenburg #1
Backpress ‐ Model ‐ 230 ‐ SGT‐BP‐D/SN‐2132330265                                                  $626          Brandenburg #1
Backpress ‐ Model ‐ 230 ‐ SGT‐BP‐D/SN‐213205024                                                   $626          Brandenburg #1
Pop off ‐ SN‐                                                                                     $650          Brandenburg #2
Turbine Meter with readout                                                                       $1,250         Brandenburg #3
Turbine Meter with readout                                                                       $1,250         Brandenburg #4

Roper Pump ‐ Figure ‐ 10188/SN‐G‐765838                                                          $1,586         Brandenburg #1
Cole Parmer pump
Water Tank ‐ G‐5707‐13                                                                           $11,743        Brandenburg #1
Water Tank ‐ G‐5658‐13                                                                           $11,742        Brandenburg #1

Oil Tank ‐ A‐12037                                                                               $13,237        Brandenburg #1
Oil Tank ‐ F‐54477                                                                               $14,873        Brandenburg #1

Generator ‐ Model ‐ 2785130100 SN‐2070178                                                        $9,000         Brandenburg #1

Chemical Pumps ‐ H34642                                                                          $2,257         Brandenburg #1
Chemical Pumps ‐ h36407                                                                          $8,481         Brandenburg #1
Chemical Pumps ‐ H36406                                                                          $8,481         Brandenburg #1

Motor Valve ‐Model ‐ ABZ‐E860SR/SN‐CJ120223                                                      $5,000         Brandenburg #1

Gas Lift Equipment GMC278‐15L80PC 7" Nickel‐plated/SS 314 Packer                                 $15,858        Brandenburg #1
2 7/8" installed tubing (212 joints) 0.217" wall L‐80 6.5 #/ft AB MOD threads
and 2 7/8" tubing inventory (51 joints)                                                          $90,000        Brandenburg #1         $5.12/ft
Installed PUP joints: 4' + 1' + 10' and PUP joint inventory : 2', 6', 8'                         $1,497         Brandenburg #1

Backpress Valve 312 SGT                                                                           $626          Brandenburg #1
                                                     WELLHEAD EQUIPMENT
Gate Valves (Qty. 4) Part #710‐000‐29FSS                                                         $10,825        Brandenburg #1
Gate Valve w/ Actuator & Manual Override Part #710‐000‐25AC                                      $4,409         Brandenburg #1
Adapter/Flange Part #706‐000‐75295B2NP                                                           $1,283         Brandenburg #1
Tee Studded Part #720‐000‐2925TNP                                                                $1,396         Brandenburg #1
Adapter/Flange Part #706‐000‐75710                                                               $7,887         Brandenburg #1
Valve Gate Part#710‐000‐7F5                                                                      $8,389         Brandenburg #1
Valve Gate (Qty.2) Part #710‐000‐11316                                                           $2,204         Brandenburg #1
Choke                                                                                            $3,547         Brandenburg #1
                                                          WELL EQUIPMENT
Tubing/Couplings/Joints (10,300')                                                            $74,618            Brandenburg #1
Casing (7" BTC) Inventory                                                                    $55,175            Brandenburg #1
Casing (7" LTC) Inventory                                                                    $240,273           Brandenburg #1
Casing (7" x‐over)                                                                            $1,304            Brandenburg #1
Casing (5") Inventory                                                                        $39,357            Brandenburg #1
                                              FACILITY EQUIPMENT & SAFETY
Flare Stack                                                                                      $32,000        Brandenburg #1
Pipe Racks (Qty. 5 sets)                                                                         $32,475        Brandenburg #1
Gate/Fencing Perimeter of 3 acre pad                                                             $42,000        Brandenburg #1
H2S Safety Equipment ‐ 4‐ SCBA + NEMA 4x Alarm Controller                                        $29,388        Brandenburg #1
Air cascade system ‐ 4 3500 psi air cylinders                                                    $6,505         Brandenburg #1
PLC On Site Tank and H2S Real‐time Call‐out and Monitoring System                                $41,770        Brandenburg #1
4 1‐K‐20‐G chemical fire extinguishers                                                           $2,099         Brandenburg #1
VRU                                                                                              $12,500        Brandenburg #1

Pumping Unit concrete base and prime mover                                                   $11,500            Brandenburg #0
Pumping Unit SLS 640‐365‐168 TH Shores Lift Serial SLS14‐1510                                $123,580           Brandenburg #1
BELTS, SHEAVES, AND HUBS                                                                      $6,000            Brandenburg #1
50k LOAD CELL                                                                                 $5,000            Brandenburg #1


                                                                                   Page 1 of 2
               Case 20-31585 Document 54-1 Filed in TXSB on 03/27/20 Page 3 of 3

                                                                                Pearl Resources LLC
                                                                   Oil Lease Property & Crude Petroleum in Tanks

                                                                                Owned Equipment
                                 Make/Model                                                   Value                                   Location                   Loss Payee
CB‐36‐O                                                                                      $4,800                       Brandenburg #1
CHAT                                                                                          $700                        Brandenburg #1
AJAX E42 RECONDITIONED                                                                      $31,500                       Brandenburg #1
TAPERED KD TENARIS SUCKER RODS (this one in well, other backup on
location)
112 1" tenaris kd Sucker Rods 2/sht and guides                                                    $25,000                 Brandenburg #1
72 7/8" tenaris kd sucker rods w/fst and 2 guides                                                 $12,250                 Brandenburg #1
47 7/8" Tenaris KD sucker rods w/FST and no guides                                                $4,800                  Brandenburg #1
74 3/4" Tenaris KD Sucker Rods w/FST and 2 guides                                                 $8,500                  Brandenburg #1
87 3/4" Tenaris KD Sucker Rods w/FST and no guides                                                $6,500                  Brandenburg #1
8 3/4" Tenaris KD Sucker Rods w/FST and 4 guides                                                  $1,500                  Brandenburg #1
14 1.5" Class C sinker bars 2/3/4 FSC                                                             $4,200                  Brandenburg #1
1" 7/8" 3/4" pony rods set                                                                        $1,200
1" 7/8" 3/4" x‐over couplings                                                                      $100
Donnan DH Rod Pump 25‐150‐RHBC‐24‐6‐0.5 HT BRNY MP upgraded                                       $6,500
Tubing Anchor 7" x 2‐7/8" with carbide slips                                                      $5,700
1 1/2" x 22 polish rod w/1" pin                                                                    $200
1 1/2" x 1 3/4" x 16'Polish Rod liner                                                              $220
3 bolt polish rod clamps                                                                           $194
3 stab bar 7/8" x 40" w/ 3/4" pin                                                                  $220
Surface Well head hookup assy including stuffin box, pumping tee, nipples                         $5,000
and valves all for H2S service
Rod Rotator                                                                                       $1,500
Right hand release back off CPLG                                                                   $250

49 7/8" tenaris kd sucker rods w/fst and 4 guides                                                 $12,250                 Brandenburg #1
47 7/8" Tenaris KD sucker rods w/FST and no guides                                                $4,800                  Brandenburg #1
96 3/4" Tenaris KD Sucker Rods w/FST and 4 guides                                                 $8,500                  Brandenburg #1
78 3/4" Tenaris KD Sucker Rods w/FST and no guides                                                $6,500                  Brandenburg #1
97 joints 2" lined pipe                                                                           $3,300
42 joints 2 78" tubing L‐80 6.5#                                                                  $49,701

2 game cameras w/SD cards                                                                          $450

Cargo Container ‐ 8'x 40'                                                                         $4,250                  Brandenburg #1
Ajax DPC140 ‐ compressor package                                                                  $85,000                 Brandenburg #1
Kimray pressure control valve                                                                      $950                   Brandenburg #1
Kimray pressure control valve                                                                      $950                   Brandenburg #1
Kimray pressure regulators                                                                         $550                   Brandenburg #1
Kimray pressure regulators                                                                         $550                   Brandenburg #1
Turbine Meter with readout                                                                        $1,250                  Brandenburg #1
Manual bypass valve ‐ 2" globe valve                                                               $650                   Brandenburg #1

Diesel Fuel Tank with Stand‐500 gal                                                                $995                   Brandenburg #1
Diesel Fuel Tank with Stand‐500 gal                                                                $995                   Brandenburg #1
Diesel Fuel Tank with Stand‐500 gal                                                                $995                   Brandenburg #1
Diesel Fuel                                                                                       $1,000                  Brandenburg #2
Pipe, fittings, valving                                                                           $71,500                 Brandenburg #1
8 ft game fencing with 15 ft cantilevered gate.1500 ft installed                                  $55,000                 Brandenburg #1

Overhead Static Lightening Protection                                                             $10,802                 Brandenburg #1

Unit #1, Light Tower, Engine #D1005‐1DW2749, Generator # 0001708463                               $8,450                  Brandenburg #1 Well ‐ Pecos, TX
Unit #2, Light Tower, Engine #D1005‐1DW2746, Generator #0001708465                                $8,450                  Brandenburg #1 Well ‐ Pecos, TX
Road and gates across Sec 44 and 39.5                                                             $35,000                 Brandenburg #1 Well ‐ Pecos, TX
Total Flow Gas meter run (Fleaux Services)                                                        $5,083                  Brandenburg #1 Well ‐ Pecos, TX

                                    Total:                                                   $1,545,286

Crude Petroleum in Tanks Limit $55,000                                                                             1000                                     55           55000




                                                                                    Page 2 of 2
